           Case 1:17-vv-01284-UNJ Document 73 Filed 11/10/20 Page 1 of 4




In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS

*********************
ANGELA M. ANDRICKS,        *
                           *
               Petitioner, *                          No. 17-1284V
                           *                          Special Master Christian J. Moran
v.                         *
                           *
SECRETARY OF HEALTH        *                          Filed: October 14, 2020
AND HUMAN SERVICES,        *
                           *                          Onset of shoulder pain, fact ruling
               Respondent. *
*********************

Kevin A. Mack, Law Office of Kevin A. Mack, Tiffin, OH, for petitioner;
Dhairya D. Jani, United States Dep’t of Justice, Washington, DC, for respondent.

                                   TENTATIVE FINDINGS OF FACT

        A one-day hearing was held remotely via videoconferencing, on October 8, 2020. At the
hearing, testimony was taken from petitioner, Ms. Angela Andricks, and three witnesses, Ms.
Angela Sheets, Mr. Michael Andricks, and Ms. Ellen Simonis. All witnesses appeared remotely
via videoconferencing. At the end of the hearing, the undersigned tentatively found that: (1) Ms.
Andricks has met her evidentiary burden of establishing that her shoulder pain started within 48
hours of receiving her influenza (“flu”) vaccine on September 21, 2016; (2) that Ms. Andricks’s
flu vaccine was administered in the proper location in her left arm; and (3) the pain ratings
provided on a scale of 1-10 as part of Ms. Andricks’s, Mr. Andricks’s, and Ms. Simonis’s
testimonies were inaccurate. For the purposes of the record, the bases for these tentative findings
are briefly reviewed below. 1

                                                *        *        *

        Petitioners are required to establish the elements of their case by a preponderance of the
evidence. 42 U.S.C. § 300aa–13(1)(a). The preponderance of the evidence standard requires a
“trier of fact to believe that the existence of a fact is more probable than its nonexistence before
[he] may find in favor of the party who has the burden to persuade the judge of the fact’s
existence.” Moberly v. Sec’y of Health & Human Servs., 592 F.3d 1315, 1322 n.2 (Fed. Cir.
2010) (citations omitted). Here, the Secretary contested Ms. Andricks’s claims that (1) the onset
of her shoulder pain occurred within 48 hours of the administration of her vaccine, and (2) that
Ms. Sheets, the vaccine administrator, administered the vaccine in an improper location on Ms.

1
 The undersigned is entering a tentative ruling in the case either party wants to submit additional documentary
evidence while Ms. Andricks’s claim is pending.
         Case 1:17-vv-01284-UNJ Document 73 Filed 11/10/20 Page 2 of 4




Andricks’s left arm. See Resp’t’s Br., filed Mar. 2, 2020, at 3-5. Accordingly, the undersigned
evaluated whether the existence of onset within 48 hours, and whether an inappropriate location
for the administration of the vaccine, were more probable than not. The undersigned additionally
made a finding of fact with respect to the pain ratings presented by Ms. Andricks and her
witnesses throughout the hearing.
        The process for finding facts in the Vaccine Program generally begins with analyzing the
medical records, which are required to be filed with the petition. 42 U.S.C. § 300aa–11(c)(2).
As a matter of practice, when making findings of facts the undersigned gives substantial weight
to records, such as medical records, that are created contemporaneously with the events they
describe. Appellate courts have recognized that fact-finders are well-within their discretion
when choosing to give significant weight to contemporaneously created records. See, e.g.,
Cucuras v. Sec’y of Health & Human Servs., 993 F.2d 1525, 1528 (Fed. Cir. 1993). Of course,
the presence or absence of medical records is not dispositive or binding on the outcome. Instead,
the undersigned is tasked with evaluating the entirety of the evidence in the record and
determining, based on that evidence, which facts are more likely to be true than not.
                                         *      *       *
Onset of Shoulder Pain
        Ms. Andricks claims that the onset of her shoulder pain occurred immediately following
her vaccination at Rite Aid on September 21, 2016. Pet’r’s Br. at 1; exhibit 5 at 1, ¶ 1. In
support of this contention, Ms. Andricks pointed to phone records which documented her calls to
Rite Aid on October 4, 2016; October 7, 2016; and November 17, 2016. Pet’r’s Br. at 1. The
Secretary argues that the record is imprecise and inconsistent regarding the exact time frame in
which Ms. Andricks began experiencing pain in her left arm. Resp’t’s Br. at 4. Specifically, the
Secretary points to inconsistencies between Ms. Andricks’s testimony claiming immediate pain,
and phone records and testimony from Mr. Andricks, both of which show that Ms. Andricks did
not call Rite Aid to complain of shoulder pain until more than 48 hours after her vaccination. Id.
        As a preliminary matter, the undersigned notes that Ms. Andricks presented relatively
poor hearing testimony overall. In relaying her medical history, including the circumstances
surrounding her vaccination, her memory proved unreliable. She often had trouble remembering
dates and occurrences that took place following her vaccination and, when she did relay specific
information, it was almost always after her counsel refreshed her recollection with a medical
record or other relevant document. Both Mr. Andricks and Ms. Simonis testified that Ms.
Andricks often does not remember dates and sequence of events, in part due to her learning
disability. However, the despite the unreliability of Ms. Andricks’s hearing testimony, her phone
records and medical records, which were corroborated at the hearing, support a finding that she
began experiencing arm pain within 48 hours after receiving the flu shot on September 21, 2016.
        First, Mr. Andricks presented phone records at the hearing which showed calls to Rite
Aid on October 4, 2016; October 7, 2016; and November 17, 2016. These were confirmed by
Ms. Sheets, who identified the number listed in the phone records for these calls as the number
for Rite Aid. There was no other evidence or challenge provided that would attribute these calls
to any purpose other than follow-up after Ms. Andricks’s vaccination. Though these records do
not support that Ms. Andricks called Rite Aid within 48 hours of vaccination, Mr. Andricks,
whose testimony the undersigned credits, testified that Ms. Andricks began complaining of pain

                                                2
          Case 1:17-vv-01284-UNJ Document 73 Filed 11/10/20 Page 3 of 4




immediately following the vaccination and made those calls to complain of ongoing pain since
the flu shot.
         Second, and perhaps most notably, the VAERS report created by Ms. Sheets as a result of
Ms. Andricks’s November 17, 2016 phone call notes: “Patient contacted us on 11-17-16 to
inform us she is still having soreness/painful arm after receiving the flu vaccine.” Exhibit 21 at 2
(emphasis added). Ms. Sheets confirmed that the inclusion of the word “still” in this note
indicates that Ms. Andricks complained on November 17, 2016, of arm soreness and pain
occurring since her flu vaccination. Ms. Sheets also confirmed that it would have been against
procedure for a Rite Aid employee to create records from the first two calls because they were
too close in time to the vaccination. Ms. Sheets noted that people often experience some
temporary soreness or pain following a vaccination and that any calls made to Rite Aid within
the first couple of weeks following vaccination would not always result in a written record.
        Finally, the notes from Ms. Andricks’s first emergency room visit on November 18,
2016, further corroborate the claim that her ongoing arm pain began immediately following her
vaccination. The note from Dr. Justin M. Pollock reads: “[Patient] states that she thinks she’s
having an allergic reaction from a flu shot she got a month ago. She has had pain in her arm and
tingling in her elbow area. She has had these symptoms ever since the shot.” Thus, Ms.
Andricks’s complaints to Dr. Pollock regarding the onset of her symptoms provide further
corroboration that her arm pain began immediately following her vaccination.
       Thus, while the undersigned found Ms. Andricks’s testimony regarding onset
unpersuasive, the combination of information provided through her phone records and medical
records, the VAERS report, and corroboration from Ms. Sheets’s and Mr. Andricks’s
testimonies, support the finding that her arm pain began within 48 hours after her vaccination.
Accordingly, the undersigned tentatively finds that preponderant evidence exists to conclude
that, more likely than not, Ms. Andricks’s arm pain started within 48 hours of her vaccination.
Location of Vaccine Administration
        Ms. Andricks claims that her flu shot was administered in an improper location.
Specifically, she alleges that Ms. Sheets administered the shot too low on her upper arm, closer
to her elbow than her shoulder. Both Ms. Andricks and Mr. Andricks testified to the location of
the shot and the locations represented were inconsistent. When asked, Ms. Andricks indicated
on her own arm a spot a few inches above the elbow that appeared also to be closer to her bicep
than her deltoid. Mr. Andricks indicated a relatively low spot on the upper arm, but still clearly
on the deltoid and higher than the spot indicated by Ms. Andricks.
        The undersigned finds that the shot was administered properly with respect to location
based primarily on the testimony of Ms. Sheets. The undersigned found Ms. Sheets to be a
credible and persuasive witness who communicated competency and professionalism. Ms.
Sheets explained in detail her long history of administering “thousands” of vaccinations over her
years as a pharmacist, as well as the training and procedure involved in administering vaccines.
Based on this testimony, it is highly unlikely that Ms. Sheets would have administered Ms.
Andricks’s flu shot so low on her upper arm.



                                                 3
         Case 1:17-vv-01284-UNJ Document 73 Filed 11/10/20 Page 4 of 4




       Thus, Ms. Sheet’s persuasive testimony combined with the inconsistencies in Ms.
Andricks’s and Mr. Andricks’s testimonies regarding the precise location of the injection,
support a finding that Ms. Sheets administered the flu shot properly. Accordingly, the
undersigned tentatively finds that preponderant evidence exists to conclude that, more likely than
not, Ms. Andricks’s flu vaccine was administered in the proper arm location.
Inaccuracy of Pain Ratings
        At various points throughout their testimony, Ms. Andricks, Mr. Andricks, and Ms.
Simonis were asked to describe the level of Ms. Andricks’s arm pain using a scale of 1-10, with
1 being hardly any pain and 10 being most painful. Ms. Andricks’s testimony regarding her pain
using this scale fluctuated widely. She reported her immediate pain as being a 10/10. For the
months following vaccination and into 2017, Ms. Andricks stated various pain ratings, at times
saying her pain at a given time was “5 to 10,” representing a large range in pain rating.
Additionally, Mr. Andricks’s and Ms. Simonis’s accounts of Ms. Andricks’s pain based on her
complaints were both inconsistent with each other, as well as being inconsistent with Ms.
Andricks’s testimony.
        The undersigned acknowledges that inconsistent testimony regarding pain ratings may be
more reasonable for witnesses who did not personally experience the pain and are thus relying on
their subjective interpretations of second-hand complaint and affect. However, the combination
of these inconsistent testimonies with Ms. Andricks’s own inconsistencies and wide fluctuations
regarding pain ratings within her own testimony make this evidence unreliable and likely
inaccurate. Therefore, the undersigned does not credit these pieces of testimony.
                                        *       *       *
        Ultimately, the undersigned has reviewed all the medical records and the testimony
provided by Ms. Andricks and her witnesses. Accordingly, the undersigned tentatively finds that
preponderant evidence exists to conclude that, more likely than not: (1) Ms. Andricks’s shoulder
pain started within 48 hours of her vaccination; (2) Ms. Sheets administered the flu vaccine in
the proper arm location; and (3) the testimony given regarding pain ratings is inaccurate and
unreliable.
        Accordingly, a status conference will be held on Thursday, November 12, 2020, at
11:30 A.M. Eastern Time to discuss the next steps. Respondent should be prepared to discuss
whether (1) any evidence prevents the undersigned from entering a formal ruling finding
entitlement to compensation and (2) whether the government would consider resolving this case
informally.

       Any questions may be directed to my law clerk, Haley Hawkins, at (202) 357-6360.

       IT IS SO ORDERED.


                                                    s/ Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master

                                                4
